Citation Nr: 1746962	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  16-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1957 to November 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served on active duty from November 1957 to November 1965.

2.  On September 29, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran, that a withdrawal of this appeal is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. Â§ 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. Â§ 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. Â§ 20.204  (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. Â§ 20.204.

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


